Gill, J.
In an information filed before a justice of the peace, it was charged that the defendants “did unlawfully, by actual force and violence, and without the authority of law, take and keep possession of certain real property. "When the cause reached the criminal court, where it was taken by appeal, a motion to quash the information was sustained, on the ground, as stated in the motion, that “said information is insufficient in that it does not charge what the actual force and violence consisted of on the part of defendants in obtaining and keeping possession of the property described in said information.” The state appealed.
As already indicated, the sole question is, whether or not the information sufficiently set out the facts constituting the offense. The statute provides that “every person who shall take or keep possession of any real property, by actual force or violence, without the authority of law, * * * shall on conviction be adjudged guilty of a misdemeanor.” R. S. 1889, sec. 3779. It is contended, and the trial court so held, that the information should have stated specifically of what this actual force and violence consisted; and in our opinion the court’s ruling was correct. In many cases it is only necessary to charge the offense in the language of the statute, as was done here. However, this rule only applies where the statute' specifically *406describes or defines the offense; or, as stated in State v. Hayward, 83 Mo. 299, “the rule only applies where all the facts which constitute the offense are set out in the statute.”
The information should have stated the facts which constituted the force and violence complained of, so that the defendants might know what they had to defend. The remarks made in State v. Davis, 70 Mo. 468, will illustrate our meaning: “If the statute had declared that if any parent should treat his child with cruelty he should be deemed guilty of a misdemeanor, an indictment charging the offense in the language of the statute would be insufficient because there are divers ways of treating a child with cruelty, and the general terms would not import the specific act.”
Judgment affirmed.
All concur.